Citation Nr: 0717213	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-03 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Englewood Community Hospital on 
August 17, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Englewood Community 
Hospital on August 17, 2004.


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The veteran received medical treatment for acute otitis 
externa at Englewood Community Hospital on August 17, 2004.

3.  VA payment or reimbursement of the costs of the August 
17, 2004, care was not authorized.

4.  The medical expenses incurred on August 17, 2004, were 
neither incurred as a result of medical emergency nor because 
a VA or other government facility was not feasibly available.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for 
unauthorized medical expenses incurred on August 17, 2004, 
have not been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728; 
38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161 
(2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reimbursement of Unauthorized Medical Expenses

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility.  
38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 
(2006).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2006).

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services:  (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; (4) For any illness, injury, or dental condition 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. 
§ 1728(a) and 38 C.F.R. § 17.120 (2006).

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2006).  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002 (2006).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:  1) July 19, 2001; 2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; 3) the date of death, 
but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or 4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2006).

The veteran contends that he is entitled to reimbursement of 
medical expenses incurred for treatment of acute otitis 
externa at Englewood Community Hospital on August 17, 2004.  
He asserts both that his medical condition was emergent and 
that no VA or other government facility was feasibly 
available the day he sought treatment.  Specifically, he 
asserts that he was unable to seek VA treatment for his ear 
pain on August 13, 2004, the day his pain first manifested, 
because on that day a hurricane hit.  After waiting several 
additional days prior to seeking treatment on August 17, 
2004, the veteran asserts that he was in so much pain that he 
was unable to drive to St. Petersburg to obtain VA treatment, 
and instead had no alternative but to seek medical treatment 
closer to home.

The record reflects that the veteran reported to the 
emergency room at Englewood Community Hospital, a non-VA 
facility, on August 17, 2004, with complaints of right ear 
pain for the past six days.  Physical examination resulted in 
an impression of right acute otitis externa.  Antibiotics 
were administered and prescribed, and the veteran was 
released.  The record does not establish that the treatment 
the veteran received at this non-VA facility was authorized 
in advance.  Additionally, the record reflects that service 
connection is not in effect for any disability.  As the 
veteran's treatment was not pre-authorized and he is not 
service-connected for any disability, he does not meet the 
requirements for reimbursement of medical expenses under 
38 C.F.R. § 17.120.  Thus, in order to be entitled to 
reimbursement of the aforementioned medical expenses, the 
veteran must meet the criteria enumerated in 38 U.S.C.A. 
§ 1725 and 38 C.F.R. §§ 17.1000-1008.  

The Board, however, finds that while the veteran submitted 
his claim for reimbursement within 90 days of receiving 
unauthorized emergency medical treatment at a public 
facility, he has not met the criteria enumerated in 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008 and that he 
is therefore not entitled to reimbursement for his 
unauthorized medical expenses.  While the veteran is 
financially liable to the provider of the emergency 
treatment, he was not enrolled in the VA health care system 
prior to receiving treatment, is not covered under a 
health-plan contract for payment or reimbursement either in 
whole or in part, is not eligible for reimbursement under 
38 U.S.C.A. § 1728, which allows for VA payment or 
reimbursement for emergency treatment for a service-connected 
disability and in other limited instances, and the condition 
for which the emergency treatment was furnished was not 
caused by an accident or work-related injury, the Board finds 
that the condition for which the veteran sought treatment was 
not of such a nature that a prudent layperson would have 
reasonably expected that a delay in seeking emergency medical 
treatment would have been hazardous to life or health, and 
that a VA or other federal facility or provider was feasibly 
available and that an attempt to obtain treatment from such 
facility would have been considered feasible by a prudent 
layperson.

While the veteran presented to the emergency room with 
complaints of symptoms which had persisted for several days, 
nothing in the record demonstrates that the veteran's acute 
otitis externa was hazardous to his life or health.  Indeed, 
the evidence of record weighs against such a finding, as a 
November 2004 VA opinion specifically found that acute otitis 
externa of multi-day duration is a non-emergent condition.  
Thus, despite the veteran's reported level of pain, the Board 
finds that the veteran, as a prudent layperson, could not 
have reasonably expected that a delay in seeking emergency 
medical treatment would have been hazardous to life or 
health.  

Even if the veteran did, however, believe that a delay in 
seeking emergency medical treatment would have been hazardous 
to his life or health, the Board finds that VA facilities 
were available to provide alternative nonemergent medical 
treatment and that he is therefore not entitled to 
reimbursement.  "Feasibly available" is not defined in the 
relevant statute or regulation.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 
17.53, which are also applicable, state that a VA facility 
may be considered as not feasibly available when the urgency 
of the applicant's medical condition, the relative distance 
of the travel involved, or the nature of the treatment 
required makes it necessary or economically advisable to use 
public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  
For example, a VA facility would not be feasibly available if 
there were evidence establishing that a veteran was brought 
to a hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. § 
17.1002(c).  While the veteran has contended that he was 
unable to seek VA treatment secondary to a hurricane that hit 
on August 11, 2004, a VA opinion obtained in November 2004 
finds that as of the date the veteran sought medical 
treatment, VA facilities were available to have provided 
treatment as necessary.  Additionally, the fact that the 
veteran's symptoms had persisted for several days prior to 
his obtaining treatment weighs against a finding that VA 
treatment was not feasible for him specifically as a result 
of the hurricane at any point prior to his emergency room 
visit.  Finally, given that his medical condition has been 
determined to have been nonemergent, the Board is not 
persuaded by the veteran's argument that a VA facility was 
not feasibly available due to pain which prohibited him from 
driving the distance to a VA facility for treatment.  As it 
has not been shown by any competent medical evidence or 
opinion that a VA facility was not "available" to provide any 
necessary care for the veteran, the Board finds that a VA 
facility was feasibly available for treatment.

The Board acknowledges that the veteran was in tremendous 
pain as a result of his external ear infection.  However, the 
weight of the evidence does not support a finding that a 
delay in seeking emergency medical treatment would have been 
hazardous to his life or health, or that VA facilities were 
not available to provide alternative nonemergent medical 
treatment.  The Board is without authority to grant benefits 
simply because it might perceive the result to be equitable.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 
429, 432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].  The veteran's claim has 
failed to meet the requirements under 38 U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1000-1008.  Accordingly, payment or 
reimbursement of unauthorized medical expenses incurred at 
Englewood Community Hospital on August 17, 2004 is not 
warranted.

As the preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

As this case concerns a legal determination as to whether the 
veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1703, 1725, & 1728, the provisions of 38 
U.S.C.A. §§ 5103, 5103A are not applicable.  The provisions 
of Chapter 17 of the 38 U.S.C. and 38 C.F.R contain their own 
notice requirements.  Regulations at 38 C.F.R. § 17.120-33 
discuss the adjudication of claims for reimbursement of 
unauthorized medical expenses.  According to 38 C.F.R. 
§ 17.124 (2006), the veteran has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA 
medical treatment, and "other evidence or statements that are 
deemed necessary and requested for adjudication of the 
claim."  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required by Part 19 of Chapter 38.  38 C.F.R. § 
17.132 (2006).

The veteran was provided with a the Statement of the Case in 
January 2005 that informed him of the evidence that VA had 
considered, the pertinent laws and regulations, and the 
reasons and bases for VA's decision.  This Statement of the 
Case cited to the provisions of 38 U.S.C.A. § 1725 and 38 
C.F.R. § 17.1002 which govern the reimbursement of unapproved 
emergency care of nonservice-connected disabilities.  A 
review of the reasons and bases given for denial clearly 
informed the veteran that VA facilities were feasibly 
available for his care.  Therefore, the Board is satisfied 
that the VA Medical Center did consider the relevance of 
these provisions to the claim.  He was clearly informed of 
what type of evidence was required to establish such a claim, 
that is, evidence that the procedure in question was done as 
a medical emergency.  The veteran has submitted documentation 
from private medical care providers discussing the nature of 
his medical condition on the date in question.

The veteran was informed of his appellate rights, to include 
appearing before VA at a hearing on appeal, in the VA Medical 
Center's letter of January 2005, the cover letter attached to 
the Statement of the Case, and on the VA Form 9 (Appeal to 
the Board of Veterans' Appeals) enclosed with this Statement 
of the Case.  Finally, all medical evidence regarding the 
reported non-VA medical treatment in August 2004 has been 
obtained and associated with the claims file.  Based upon the 
above analysis, the Board finds that VA has fulfilled its 
duty to assist the appellant in the development of the 
current claim.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See 38 C.F.R. § 20.1102; see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (The 
"harmless error doctrine" is applicable when evaluating VA's 
duty to notify and assist).  As noted above, the veteran was 
clearly aware that in order to receive benefits under these 
provisions he would have to show that various criteria were 
met.  

Based upon the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim. In 
addition, as the appellant has been provided with the 
opportunity to present evidence and arguments on his behalf 
but failed to appear for his hearing before the Board, 
appellate review is appropriate at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Englewood Community Hospital on 
August 17, 2004 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


